Citation Nr: 1031261	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right foot hammertoe deformities, with hallux valgus and hallux 
limitus.

2.  Entitlement to an initial rating in excess of 10 percent for 
left foot hammertoe deformities, with hallux valgus and hallux 
limitus.

3.  Entitlement to an initial, compensable rating for left knee 
patellofemoral syndrome, prior to June 3, 2009.

4.  Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral syndrome, from June 3, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2002 rating decision in which the RO, inter alia, 
granted service connection and assigned initial ratings for 
hemorrhoids, for tinea corporis eczema/rashes, for bilateral 
hammertoe deformities with hallux valgus and hallux limitus, for 
pseudofolliculitis barbae, for left knee tendonitis, and for 
irritable bowel syndrome (IBS), each effective November 1, 2002; 
but denied service connection for sinus allergies/allergic 
rhinitis, for residuals of electrical shock to the left side of 
the face, and for arthritis in the fifth finger of the left hand.  
In November 2002, the Veteran filed a notice of disagreement 
(NOD) with the initial ratings assigned, and the denials of 
service connection.  The RO issued a statement of the case (SOC) 
in January 2003; and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2003.

In April 2005, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include an additional VA examination.  After 
accomplishing the requested action, the AMC awarded a higher 
initial rating of 10 percent for IBS, and awarded an increased 
rating of 30 percent for tinea corporis eczema/rashes, effective 
February 14, 2006, but continued to deny the remaining claims on 
appeal (as reflected in an October 2006 supplemental SOC (SSOC)) 
and returned the matters to the Board for further appellate 
consideration.

In April 2007, the Board denied service connection for residuals 
of electric shock to the left side of the face and arthritis of 
the fifth finger of the left hand, and remanded the claims 
remaining on appeal to the RO, via the AMC, for further action.  
After accomplishing the requested action, the AMC continued to 
deny the remaining claims on appeal (as reflected in an October 
2007 SSOC) and returned the matters to the Board for further 
appellate consideration.

In an April 2008 decision, the Board denied an initial rating in 
excess of 10 percent for hemorrhoids; denied an initial rating in 
excess of 10 percent for tinea corporis eczema/rashes, prior to 
February 14, 2006; denied an initial rating in excess of 30 
percent for tinea corporis eczema/rashes, from February 14, 2006; 
denied an initial, compensable rating for pseudofolliculitis 
barbae, and denied an initial rating in excess of 10 percent for 
IBS.  

Also in April 2008, the Board remanded the claims remaining on 
appeal to the RO, via the AMC, for further action.  After 
accomplishing the requested action, the AMC awarded service 
connection and assigned an initial, noncompensable rating for 
sinus allergies/allergic rhinitis, effective November 1, 2002; 
this action resolved the claim for service connection for this 
disability.   The AMC also recharacterized the Veteran's left 
knee tendonitis as left knee patellefemoral syndrome, and 
assigned a 10 percent rating for the disability, effective June 
3, 2009.  The AMC continued to deny the remaining claims 
remaining on appeal (as reflected in an January 2010 SSOC) and 
returned these matters to the Board for further appellate 
consideration.

As the Veteran has perfected an appeal as to the initial ratings 
assigned for the conditions for which service connection has been 
granted (as identified on the title page), the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
appeals from original awards from claims for increased ratings), 
which requires consideration of the evidence since the effective 
date of the grant of service connection.  Moreover, although the 
RO assigned an initial 0 percent rating for disability now 
characterized as left knee patellofemoral syndrome prior to June 
3, 2009, and a 10 percent rating from that date,  because higher 
ratings are available for this disability before and after June 
3, 2009, the Veteran is presumed to seek the maximum available 
benefit for a disability, the appeal as to this matter has been 
recharacterized as encompassing the last two matters set forth on 
the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Since the November 1, 2002 effective date of the grant of 
service connection, the Veteran's right foot hammertoe 
deformities, with hallux valgus and hallux limitus, have been 
manifested primarily by chronic foot pain, to include on 
manipulation;  however, the Veteran has not been diagnosed with 
acquired flatfoot or acquired claw foot, or other associated 
disability.

3.  Since the November 1, 2002 effective date of the grant of 
service connection, the Veteran's left foot hammertoe 
deformities, with hallux valgus and hallux limitus, have been 
manifested primarily by chronic foot pain, to include on 
manipulation;  however, the Veteran has not been diagnosed with 
acquired flatfoot or acquired claw foot, or other associated 
disability.

4.  Prior to June 3, 2009, the Veteran had normal range of motion 
of the left knee, and there were no findings of instability, 
arthritis, or other impairment.

5.  Since June 3, 2009, the Veteran's left knee patellofemoral 
syndrome has been manifested by flexion of the leg limited to 40 
degrees, and complaints of pain; there have been no findings of 
instability, arthritis, or other impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for right foot hammertoe deformities, with hallux valgus and 
hallux limitus, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5280 
(2009).  

2.  The criteria for an initial rating in excess of 10 percent 
for left foot hammertoe deformities, with hallux valgus and 
hallux limitus, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5280 
(2009).  

3.  The criteria for an initial, compensable rating for left knee 
patellofemoral syndrome, prior to June 3, 2009, were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5260 (2009).  

4.  The criteria for a rating in excess of 10 percent for left 
knee patellofemoral syndrome, from June 3, 2009, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5024, 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, an April 2005 post-rating letter provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claims, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  An October 2006 letter 
provided the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After the award of service 
connection, and the Veteran's disagreement with the initial 
rating assigned, the January 2010 SSOC set forth the criteria for 
ratings for disabilities of the foot and knee (which suffices, in 
part, for Dingess/Hartman).

After issuance of the above-described notice, and opportunity for 
the Veteran and his representative to respond, the RO 
readjudicated the claim for a higher initial rating as reflected 
in the January 2010 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of September 2002 and June 
2009 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with these claims is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes, at the outset, that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Hammertoe deformities of the right and left feet

In this case, the RO assigned a 10 percent rating, each, for the 
Veteran's right and left foot hammertoe deformities , with hallux 
valgus and hallux limitus, pursuant to 38 C.F.R. § 4.71a, DC 
5299-5280.  Hyphenated diagnostic codes are used when a rating 
under one code requires use of an additional diagnostic code to 
identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the 
hyphenated diagnostic code indicates unlisted orthopedic 
disorders (Diagnostic Code 5299) rated, by analogy, under the 
criteria for unilateral hallux valgus (Diagnostic Code 5280).  
See 38 C.F.R. § 4.20.

Diagnostic Code 5280 provides only for 10 percent rating for 
severe unilateral hallux valgus, if equivalent to amputation of 
the great toe; or, due to an operation with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Hence, the Board has considered whether evaluation of either 
disability under any alternative diagnostic code for evaluating 
musculoskeletal disability would provide a basis for higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes5276 to 5284.  

Considering the pertinent evidence in light of applicable 
authority,  the Board finds that a rating in excess of 10 percent 
is not warranted for either the service-connected right or left 
foot disability at any point since the November 2002 effective 
date of the grant of service connection.

Relevant evidence of record pertaining to the Veteran's foot 
disabilities includes VA treatment records, private treatment 
records, and VA examinations from September 2002 and June 2009.

On VA examination in September 2002, the Veteran complained of 
painful fifth toes, along with a callus and chronic bursitis 
underneath the fifth metatarsal heads bilaterally.  The Veteran 
also complained of some discomfort at the plantar aspect of each 
heel.  He reported intermittent numbness along the lateral 
plantar aspect of the calcaneus to the fifth metatarsal base.

On physical examination, dorsalis pedia and posterior tibialis 
were two out of four.  Capillary return was within normal limits.  
The foot was warm to touch.  There was no pedal or ankle edema.  
Skin temperature gradients were normal.  The skin was supple, 
moist, and with normal hair growth.  There were keratotic lesions 
over the fifth digits bilaterally and the plantar aspects of the 
fifth metatarsal heads bilaterally.  Onychomycosis was noted on 
the halluses bilaterally.  Neurological examination revealed 
adequate sensation in sharp and dull.  Discrimination was intact.  
There was abduction of the halluses bilaterally with prominence 
of the first metatarsal heads.  Adduction of the second digit was 
noted, and a significant varus rotation of the fifth digit was 
present.  There was restricted range of motion at the ankle.  No 
effusion, crepitus, or restriction of range of motion otherwise 
was present.

Overall impression was that the Veteran had chronic pain 
associated with the fifth digits bilaterally, and hammertoe 
deformities along with hallux valgus and hallux limitus, with a 
painful lesion on the plantar aspect of each foot.  It was the 
physician's impression that the Veteran would do well with 
modification of his present shoe gear with inserts.  The examiner 
noted that x-rays taken in conjunction with this examination were 
normal for both the right and left foot.

November 2003 x-rays revealed slight overriding of the right 
second toe over the first toe, with no other problems noted.  
There was also minimal calcification of the right Achilles tendon 
at its insertion point on the posterior calcaneus.

June 2004 treatment records from the Veteran's private podiatrist 
reflect that the Veteran had some defuse discomfort on the 
plantar aspect of the foot, mainly in the central band of the 
plantar fascia and distally around the plantar aspect of the 
lesser metatarsophalangeal joints.  The Veteran was diagnosed 
with foot pain, metatarsalgia, and plantar fasciitis.

On June 2009 VA examination, the Veteran reported daily, 
consistent pain with flare-ups approximately ten times per month 
lasting for two days.  The Veteran wore inserts, which helped.  
The Veteran reported that he was unable to walk more than five 
minutes and unable to stand more than two to three minutes.  The 
Veteran was unable to run.  He had difficulty walking on rocks to 
inspect railroads for his job.

On physical examination, the Veteran walked with a normal gait 
with no assistive devices.  Examination of the feet revealed no 
edema.  Pedal pulses were normal.  Hallux valgus was noted 
bilaterally.  The Veteran reported pain beneath the fifth 
metatarsal on palpation bilaterally.  The Veteran had hammertoes 
noted of the second digits bilaterally.  The Achilles was 
midline.  There was pain on manipulation.  On range of motion 
testing, the Veteran could dorsiflex to 20 degrees with pain and 
plantarflex to 45 degrees with pain, bilaterally, without any 
additional limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  No callosities suggesting 
abnormal weight bearing were present.  A bunion was found on the 
great right toe.  The examiner found no impairment and no loss of 
use of either foot.  The Veteran was diagnosed with bilateral 
plantar fasciitis, bilateral hallux valgus, bilateral varus 
deformities of the fifth digits, and bilateral bunions.  X-rays 
revealed hallux valgus and bunion formation of the right great 
toe.  No definite pes planus was found, but no weight bearing 
views were presented.  Tiny bilateral calcaneal spurs were noted.

In this case, there is no basis for assignment of any higher 
schedular rating for either foot disability under consideration.  
Although the Veteran has been diagnosed with metatarsalgia and 
hammertoe in addition to hallux valgus, like Diagnostic Code 
5280, 10 percent is the highest rating assignable for each of 
those disabilities under Diagnostic Codes 5279 and 5282, 
respectively.  Moreover, because the Veteran's primary complaint 
has been chronic pain, to include on manipulation, there is no 
basis for assignment of separate ratings simple because the 
service-connected disability comprises various diagnoses.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

The Board also points out that, while Diagnostic Codes 5276 and 
5278 each provide for a rating greater than 10 percent, neither 
foot disability has not been shown to involve acquired flatfoot 
or acquired claw foot (pes cavus).  A higher rating would also 
not be warranted even if either disability was evaluated, by 
analogy, to residuals of foot injury under Diagnostic Code 5284 
(providing for 10, 20, and 30 percent ratings, for moderate, 
moderately severe, and severe disability, respectively); as the 
primary symptom associated with each disability has been chronic 
pain, to include on manipulation-and no evidence of any 
significant, associated functional loss-neither disability could 
be characterized as more than moderate, overall.  See 38 C.F.R. § 
4.71a.  Furthermore,  neither disability has been shown to 
involve any other factor(s) that would warrant evaluating the 
disabilitiy under any other provision(s) of VA's rating schedule.

B.  Left knee patellofemoral syndrome

Historically, service connection for left knee tendonitis was 
granted by an October 2002 rating decision.  A noncompensable 
rating was assigned, effective November 1, 2002.  In January 
2010, the AMC recharacterized the Veteran's disability as left 
knee patellofemoral syndrome, and assigned a 10 percent rating, 
effective June 3, 2009.  The AMC continued to deny a compensable 
rating for the Veteran's left knee prior to that date.

The RO  assigned the initial, noncompensable rating for the 
Veteran's left knee tendonitis under Diagnostic Code 5024 
(tenosynovitis).  The RO has assigned the current 10 percent 
rating for the Veteran's left knee patellofemoral syndrome under 
Diagnostic Code 5260 (limitation of flexion of the leg).

Pursuant to Diagnostic Code 5024, tenosynovitis should be rated 
on the basis of limitation of motion of the affected parts, as 
degenerative arthritis (Diagnostic Code 5003).  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray findings 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under Diagnostic 
Code 5003.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

For rating purposes, normal range of motion in a knee joint is 
from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 
4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 60, 
45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 
20, 30, 40, or 50 percent for limitation of extension of the leg 
to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  The VA General Counsel has 
held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic Code 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

VA's General Counsel has also held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257, cautioning that any such separate rating 
must be based on additional disabling symptomatology.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (1998).  

The rating schedule authorizes the assignment of a 0 percent 
(noncompensable) rating in every instance in which the rating 
schedule does not provide for such a rating and the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

1.  Prior to June 3, 2009

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a compensable rating for the 
Veteran's left knee patellofemoral syndrome is not warranted at 
any time prior to June 3, 2009.

The only pertinent evidence of record during this time period is 
the report of a September 2002 VA examination.  On examination, 
the Veteran reported that he twisted his knee playing basketball 
in 1982.  The Veteran denied swelling and grinding, but noted 
that the left knee locked, buckled, and popped.  The Veteran did 
not use assistive devices, and had no activity restrictions, 
including during flare-ups.  The Veteran reported pain when 
bending.  On physical examination, the Veteran had flexion to 130 
degrees with no instability.  No crepitus, erthematous, 
tenderness, or warmth was found.  The Veteran had no diminution 
of strength or range of motion with repetitive testing.  Motor 
strength was normal.  The diagnosis was left knee patellofemoral 
pain syndrome.  X-rays revealed a normal left knee with no 
fracture, subluxation, joint space narrowing, or soft tissue 
abnormality.

The Veteran had nearly full range of motion of his left knee with 
no further restriction of range of motion on repetitive testing, 
and his x-rays did not show any evidence of arthritis or any 
other abnormalities.  For these reasons, the Board finds that a 
compensable rating prior to June 3, 2009 is not warranted.

2.  From June 3, 2009

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating in excess of 10 percent 
for the Veteran's left knee patellofemoral syndrome is not 
warranted at any time since June 3, 2009.

The only pertinent evidence of record during this time period is 
a June 2009 VA examination.  On examination, the Veteran reported 
daily pain lasting all day.  The Veteran denied swelling, 
locking, popping, and grinding, but noted that the left knee 
popped.  The Veteran had a brace, which did not offer any relief.  
He did not use  cane or crutch.  The Veteran reported flare-ups 
four to five times a week lasting five minutes in which he 
rested.  The Veteran noted that he was unable to sit more than 30 
minutes, due to his knee and feet problems.  The Veteran worked 
full-time, but had difficulty walking on rocks to perform 
railroad inspections for his job.  The Veteran denied a history 
of patellar dislocation.  On physical examination, the Veteran 
walked with a normal gait with no assistive devices.  The 
Veteran's left knee had no edema, or pain or tenderness to 
palpation.  Drawer sign was negative.  Instability was not found, 
but crepitus was noted.  On range of motion testing, the Veteran 
extended to zero degrees with pain, and flexed to 40 degrees with 
pain, with no further limitations by pain, fatigue, weakness, or 
lack of endurance upon repetitive testing.  The diagnosis was 
left knee patellofemoral syndrome.  X-rays revealed no 
significant arthritic changes in the left knee.

For this time period, extension of the left leg was within normal 
limits and flexion was to 40 degrees.  As such, motion of the 
left knee has not been limited to the degree necessary to assign 
a higher rating and/or a separate rating based on limited 
extension (i.e., flexion limited to 30 degrees; extension limited 
to 10 degrees).

The Board emphasizes that, since June 3, 2009, a higher rating 
based on limited motion is not assignable, even when functional 
loss associated with the Veteran's complaints of pain is 
specifically considered (consistent with 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca.).  There has been no medical indication the 
Veteran's pain has been so disabling as to result in extension 
limited to a compensable degree or flexion limited to 30 degrees 
or less, even on repetitive use.  In other words, there has been 
no evidence of functional loss in addition to that shown 
objectively due to pain.

3.  Both periods

As the Veteran's left knee disability does not involve 
degenerative joint disease (arthritis) as established by x-ray 
findings, and on examination, there have been no medical findings 
of subluxation, the Veteran also cannot receive a higher or any 
additional rating based upon instability of the knee.

The Board also has considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  The 
Veteran's left knee disability has not been shown to involve 
ankylosis, dislocated or removed cartilage, or impairment of the 
tibia or fibula; as such, Diagnostic Codes 5256, 5258, 5259, and 
5262, respectively, are not applicable.  See 38 C.F.R. § 4.71a.  
The disability also has not been shown to involve any other 
factor(s) that would warrant evaluating the disability under any 
other provision(s) of VA's rating schedule for either time period 
under consideration.

C.  All claims

For all the foregoing reasons, the Board finds that there is no 
basis for any further staged rating of the Veteran's left knee 
disability or any staged rating of the Veteran's right and left 
foot disabilities, pursuant to Fenderson, and that each claim for 
a higher rating must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial rating in excess of 10 percent for right foot 
hammertoe deformities, with hallux valgus and hallux limitus, is 
denied.

An initial rating in excess of 10 percent for left foot hammertoe 
deformities, with hallux valgus and hallux limitus, is denied.

An initial, compensable rating for left knee patellofemoral 
syndrome, prior to June 3, 2009, is denied.

A rating in excess of 10 percent for left knee patellofemoral 
syndrome, from June 3, 2009 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


